Citation Nr: 1542027	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  07-22 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to service connection for a right elbow disability.  

3.  Entitlement to service connection for a thumb disability.  

4.  Entitlement to service connection for degenerative joint disease of the right knee.  

5.  Entitlement to service connection for degenerative joint disease of the left knee.  

6.  Entitlement to service connection for a right ankle disability.  

7.  Entitlement to service connection for residuals of a fractured left ankle.  

8.  Entitlement to service connection for vitamin B-12 deficient anemia.  

9.  Entitlement to service connection for migraine headaches.  

10.  Entitlement to an increased initial rating for a cervical spine disability, currently rated as 20 percent disabling.  

11.  Entitlement to an increased initial rating for left upper extremity radiculopathy, currently rated as 20 percent disabling.  

12.  Entitlement to an increased initial rating for a lumbar spine disability, rated as 10 percent disabling prior to February 19, 2008, and as 20 percent disabling since February 19, 2008.  

13.  Entitlement to an increased initial rating for right lower extremity radiculopathy, currently rated as 20 percent disabling.  

14.  Entitlement to an increased initial rating for left lower extremity radiculopathy, currently rated as 20 percent disabling. 

15.  Entitlement to an increased initial rating for a right hip disability, currently rated as 10 percent disabling.  

16.  Entitlement to an increased initial rating for right knee retropatellar pain syndrome, currently rated as 10 percent disabling.  

17.  Entitlement to an increased initial rating for left knee retropatellar pain syndrome, currently rated as 10 percent disabling.  

18.  Entitlement to an increased initial rating for bilateral plantar fasciitis, currently rated as 10 percent disabling.  

19.  Entitlement to an increased initial rating for degenerative changes of the left ankle, currently rated as 10 percent disabling.  

20.  Entitlement to an increased initial rating for a right shoulder disability, currently rated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to April 1985 and from April 1986 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claims file was subsequently transferred to the RO in Muskogee, Oklahoma.  

In January 2012, the Board remanded these claims for additional development.  

In June 2015, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

Regarding the Veteran's claim for increased initial rating for a right shoulder disability, the Board notes that although the Veteran filed a December 2006 notice of disagreement with the denial of this issue, he did not timely perfect an appeal with respect to this issue.  However, the RO included the issue of increased initial rating for a right shoulder disability in a January 2014 supplemental statement of the case.  In light of this procedural posture, the Board will accept jurisdiction of the appeal of increased initial rating for a right shoulder disability.  See Percy v. Shinseki, 23 Vet. App. 37 (2009). 

In June 2005, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in which he designated Texas Veterans Commission as his representative.  Subsequently, in August 2007, the Veteran submitted another VA Form 21-22 in which he designated Disabled American Veterans as his representative.  Therefore, the Board recognizes the change in representation.

In a January 2014 rating decision, the RO granted service connection for left upper extremity radiculopathy, right lower extremity radiculopathy, and left lower extremity radiculopathy, and assigned 20 percent ratings, effective September 20, 2013.  In light of the Veteran's February 2015 notice of disagreement with the assigned disability ratings for these issues, they are considered part and parcel of the Veteran's underlying claims for increased rating for a cervical spine disability and lumbar spine disability.  However, the Board notes that the Veteran did not file a notice of disagreement for the initial 20 percent disability rating assigned for right upper extremity radiculopathy in a July 2008 rating decision, and therefore, the grant of service connection for right upper extremity radiculopathy is considered a full grant of benefits sought on appeal and not before the Board.     

The issue(s) of entitlement to service connection for a left shoulder disability, right elbow disability, degenerative joint disease of the right knee, degenerative joint disease of the left knee, right ankle disability, vitamin B-12 deficient anemia, and migraine headaches; and entitlement to an increased initial rating for a cervical spine disability, left upper extremity radiculopathy, a lumbar spine disability, right lower extremity radiculopathy, left lower extremity radiculopathy, right knee retropatellar pain syndrome, left knee retropatellar pain syndrome, bilateral plantar fasciitis, and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent and credible evidence establishing that the Veteran currently has a thumb disability.  

2.  There is no competent and credible evidence establishing that the Veteran currently has residuals of a fractured left ankle.  

3.  The Veteran's right hip disability has been manifested by flexion limited to no more than 100 degrees, extension limited to no more than 5 degrees, and abduction limited to no more than 35 degrees.  The Veteran's right hip disability has also been manifested by subjective complaints of pain, fatigability, and lack of endurance.  There is no additional limitation of motion due to repetitive motion or flare-ups.  There is no x-ray evidence of degenerative arthritis.

4.  The Veteran's left ankle disability has been manifested by plantar flexion, at worst, to 30 degrees, and dorsiflexion, at worst, to 15 degrees, both with pain on motion.  The Veteran's left ankle disability has also been manifested by subjective complaints of pain, fatigability, lack of endurance, swelling, popping, and instability.  There is no additional limitation of motion due to repetitive motion or flare-ups.  There is x-ray evidence of arthritis, but there is no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a thumb disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for establishing service connection for residuals of a fractured left ankle have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for an initial rating in excess of 10 percent for a right hip disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.55, 4.71a, Diagnostic Codes 5251, 5252, 5253 (2015).

4.  The criteria for an initial 20 percent rating, but no higher, for a left ankle disability have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

Regarding the claims for increased rating for a right hip disability and a left ankle disability, the appeal arises from the initial awards of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.

With respect to the service connection claims, the Veteran participated in VA's Benefits Delivery at Discharge Program (BDD) and filed his claims in June 2005, prior to his discharge from service.  As part of that program, he was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  He was further advised of how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical records, VA examination reports, hearing testimony, and the Veteran's statements.  In regard to the thumb disability and residuals of a left ankle fracture, there is no medical evidence of current disabilities.  The Board finds that the August 2005 VA examination was adequate because the examiner considered the relevant facts regarding the Veteran's medical history and considered his lay statements in determining that the Veteran had no current disabilities.  Regarding the increased rating claims, the Board finds that the August 2005, February 2008, and September 2013 VA examinations were adequate because the examiners considered the relevant facts regarding the Veteran's medical history and addressed the relevant criteria regarding the current levels of severity of his service-connected disabilities.        

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claims being decided included scheduling the Veteran for a travel board hearing.  In response, the RO/AMC scheduled the Veteran for a June 2015 travel board hearing.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Moreover, with respect to the Veteran's June 2015 Board hearing, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran contends that he has a thumb disability and residuals of a left ankle fracture that are related to his period of service.  

Service treatment records are negative for any left ankle fractures.  Service treatment records do show that the Veteran received treatment for left thumb trauma in July 1988 and left thumb laceration in April 1998 and August 1998.  Post-service VA medical records are negative for any diagnoses of a thumb disability and residuals of a left ankle fracture.  The Board notes that the evidence of record reflects that the Veteran has degenerative joint disease of the left ankle, for which he has already been granted service connection based on in-service treatment for degenerative changes of the left ankle.  However, the evidence of record does not show that the Veteran has any current residual disability from a left ankle fracture, nor does it confirm that the Veteran had any in-service left ankle fracture.  With regard to a thumb disability, while a May 2006 VA medical record indicates that the Veteran has a diagnosis of suspect current strain of the right thumb, the Veteran's sworn testimony at his June 2015 Board hearing clarifies that his claimed in-service injury happened to his left thumb, which has been confirmed by the evidence of record.  Therefore, the Board finds that the Veteran is contending that he has a left thumb disability due to service and that the evidence of record does not show that he has a current left thumb disability.  Indeed, a May 2006 x-ray reveals that the Veteran has a normal left thumb.                

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, diagnoses and etiologies of a thumb disability and residuals of a left ankle fracture fall outside the realm of common knowledge of a lay person.  In this regard, while the Veteran and his wife can competently report the onset and symptoms of pain, any actual diagnosis of a thumb disability or residuals of a left ankle fracture requires medical expertise because a musculoskeletal disability can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to any current thumb disability and residuals of a left ankle fracture requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran and his wife believe that he has current thumb disability and residuals of a left ankle fracture that are due to his period of service, as lay persons, they are not shown to possess any specialized training in the medical field.  The Veteran's and Veteran's wife's opinions as to the etiology of his claimed current thumb disability and residuals of a left ankle fracture are not persuasive nexus evidence, as such question requires medical expertise to determine due to the complexity of the medical question presented here.  Id.  In any event, the Board concludes that the medical evidence, which reveals no findings of thumb disability and residuals of a left ankle fracture, is of greater probative value than the lay contentions of the Veteran and his wife.    

In this case, while there is current medical evidence of record dating from August 2005 to July 2015, none of this evidence reflects findings of a thumb disability and residuals of a left ankle fracture.  While the Veteran has complained of thumb pain, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Accordingly, in the absence of competent and credible evidence of a current thumb disability and residuals of a left ankle fracture, consideration of service connection for thumb disability and residuals of a left ankle fracture is not warranted on any basis.      

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disabilities there can be no valid claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  For the purpose of rating disability from arthritis, the hip and ankle are considered major joints.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint or group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.   

1.  Right Hip Disability

The Veteran's right hip disability has been rated as 10 percent disabling under Diagnostic Code 5252, which contemplates limitation of flexion of the thigh.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2015).  Other applicable diagnostic codes include Diagnostic Code 5251, which contemplates limitation of extension of the thigh; and Diagnostic Code 5253, which contemplates impairment of the thigh.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5253 (2015).    

On VA examination in August 2005, the Veteran complained of right hip pain, especially with prolonged running and standing.  Examination revealed mild manifestation of pain and stiffness of the right hip.  Range of motion testing showed 115 degrees flexion with pain and stiffness from 110 to 125 degrees, 5 degrees extension with pain and stiffness from 0 to 10 degrees, 0 degrees adduction, 35 degrees abduction with pain and stiffness from 25 to 45 degrees, 35 degrees internal rotation with pain and stiffness from 25 to 45 degrees, and 35 degrees external rotation with pain and stiffness from 30 to 45 degrees.  There was no sciatica with leg raising.  The Veteran had more pain with abduction of the right hip.  The examiner estimated that the Veteran would have total functional loss of flexion limited to 115 degrees and minimal physical impairment during flare-ups.  He also found that with repetitive use and motion, the Veteran would develop mild functional limitation that was mostly limited by pain.  An x-ray of the right hip was negative.  The Veteran was diagnosed with mild right hip strain.      

At a February 2008 VA examination, the Veteran complained of episodes of flare-ups of sharp stabbing right hip pain that were very severe in intensity and precipitated by walking, climbing the stairs, or when getting on and off the couch.  He stated that there was no swelling, warmth, redness, dislocation, giving way, or locking.  He reported experiencing fatigability and lack of endurance.  He denied the use of any corrective devices, but used a cane for support when walking to help with his balance.  The Veteran indicated that he had limitation with mobility at his current job, but that in the past 12 months, he had not had any hospitalization, emergency room visits, or period of incapacitation due to his right hip condition.  Regarding activities of daily living, he maintained that he had problems with the right hip when getting on and off the couch or from the car.  He also stated that his right hip disability had a mild effect on showering, dressing, toileting, or grooming.  Examination revealed no swelling, erythema, or tenderness.  Range of motion testing showed 125 degrees flexion and 60 degrees abduction.  There was no pain on motion.  Upon repetitive motion, there was no additional limitation.  The examiner estimated that during acute flare-ups, there was probably no limitation of motion or functional impairment.  The Veteran was diagnosed with right hip strain, resolved.  

On VA examination in September 2013, the Veteran reported having right hip pain since 2003.  He stated that because he had foot drop, he had to press hard on the right hip, which has caused hip pain.  He indicated that physical activity aggravated the pain.  He maintained that his flare-ups impacted the function of his right hip.  The examiner noted that the Veteran was not having a flare-up during the examination, and therefore, a flare-up of the claimed condition was not observed.  She explained that it was not feasible to answer the question of the functional impact of flare-ups on the Veteran's right hip because she was not present during times of flare-ups.  She indicated that she had provided changes, if any, in the range of motion findings that occurred upon repetition.  Range of motion testing showed 100 degrees flexion with pain starting at 90 degrees and greater than 5 degrees extension with no pain on motion.  There was no abduction lost beyond 10 degrees, adduction limited such that the Veteran could not cross his legs, or rotation limited such that the Veteran could not toe-out more than 15 degrees.  Upon repetitive motion, the Veteran did not have additional limitation of motion.  However, he was found to have functional loss and/or functional impairment in the form of less movement than normal and pain on movement.  There was no evidence of localized tenderness or pain to palpation for the joints/soft tissue of the right hip, ankylosis, malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  Muscle strength testing revealed active movement with gravity eliminated during right hip flexion, abduction, and extension.  The Veteran had not had a total hip joint replacement or other hip surgery.  Although the Veteran was noted to use a wheelchair, brace, cane, and walker, these assistive devices were used for his back, neck, shoulder, and knee conditions.  An x-ray of the right hip did not reveal any degenerative or traumatic arthritis.  The Veteran was diagnosed with right hip strain.  His right hip disability impacted his ability to work because standing longer than 5 minutes caused pain in the hip.      

VA medical records dated from February 2010 to November 2013 show that the Veteran received intermittent treatment for right hip pain.  

Diagnostic Code 5251 addresses limitation of extension of the thigh.  When extension is limited to 5 degrees, a maximum 10 percent rating is warranted.  Diagnostic Code 5252 addresses limitation of flexion of the thigh.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  When flexion is limited to 30 degrees, a 20 percent rating is warranted.  When flexion is limited to 20 degrees, a 30 percent rating is warranted.  When flexion is limited to 10 degrees, then a 40 percent rating is warranted.  Diagnostic Code 5253 addresses impairment of the thigh.  A 10 percent rating is assigned when there is limitation of rotation of the thigh, and the Veteran cannot toe-out more than 15 degrees, or when there is limitation of adduction of the thigh, and the Veteran cannot cross the legs.  When there is limitation of abduction, and motion lost beyond 10 degrees, then a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253 (2015).  

In this case, in order to warrant a higher 20 percent rating for his right hip disability under Diagnostic Code 5252, the Veteran had to show flexion that was limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  However, in this case, the Veteran's right hip flexion was limited, at worst, to 100 degrees flexion, as noted during a September 2013 VA examination.  The range of motion demonstrated on the examinations conducted throughout the appeal period does not meet the criteria for a 10 percent rating under Diagnostic Code 5252.  The Veteran did have extension limited to 5 degrees at his August 2005 VA examination, which is consistent with a 10 percent rating under Diagnostic Code 5251.  This range of motion, however, was not replicated on subsequent VA examinations in 2008 and 2013.  Thus, the Board finds that a 10 percent rating accurately reflects the extent of impairment associated with the Veteran's right hip disability under the Rating Schedule.  

In order to warrant a higher 20 percent rating for his right hip disability under Diagnostic Code 5253, the Veteran had to have limitation of abduction and motion lost beyond 10 degrees.  However, the Veteran had abduction limited to no more than 35 degrees, as evidenced on August 2005 VA examination.  Moreover, at his most recent VA examination in September 2013, the Veteran was specifically found to not have abduction lost beyond 10 degrees.  Therefore, an increased rating for a right hip disability is not warranted under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  The Veteran also does not have ankylosis of the hip or flail hip joint, so evaluations under Diagnostic Codes 5250 and 5254 are not appropriate.     

In considering the effect of additional range of motion lost due to pain, fatigue, weakness, or lack of endurance following repetitive use or flare-ups, there was no additional limitation of motion with repetitive motion or flare-ups found at the August 2005, February 2008, and September 2013 VA examinations.  Although the Veteran reported functional limitation during flare-ups at his September 2013 VA examination, the examiner explained that it was not feasible to answer the question of the functional impact of flare-ups on the Veteran's right hip because she was not present during times of flare-up.  The VA examiner's response complies with DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board acknowledges that the Veteran had additional functional limitation upon repetitive motion in the form of less movement than normal and pain on movement, there was no additional weakness, easy fatigue, or decreased coordination.  Moreover, the additional functional limitation did not result in additional loss of motion upon repetitive motion.  There is no credible medical evidence that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors results in the right hip being limited in motion to the extent required for a 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

2.  Left Ankle Disability

The Veteran contends that he is entitled to a higher disability rating for his left ankle disability.  Such disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271 as 10 percent disabling.  

Under Diagnostic Code 5271, a 10 percent disability rating requires moderate limited motion of the ankle.  A 20 percent disability rating, which is also the maximum evaluation available under Diagnostic Code 5271, requires marked limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).  Normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2015).  

VA medical records dated from November 2005 to November 2013 show that the Veteran received intermittent treatment for left ankle osteoarthritis.  He experienced left ankle pain and had to wear a left ankle brace.  

On VA examination in August 2005, the Veteran reported that he had been wearing an ankle brace for quite some time but that he had not had any corrective surgery of the left ankle.  Examination revealed that the Veteran had very mild manifestation of pain and stiffness of the left ankle.  He had 4/5 push-and-pull examination and 2/4 sensory reflexes of the left ankle.  Range of motion testing showed 35 degrees plantar flexion with pain and stiffness from 25 to 35 degrees, and 15 degrees dorsiflexion with pain and stiffness from 10 to 20 degrees.  There was no deformity of the ankle.  The examiner estimated that the Veteran would have a total function loss equated to 35 degrees plantar flexion and that there would be minimal physical impairment during flare-ups.  Upon repetitive motion, the Veteran would develop mild physical limitation, which was manifested mostly by pain.  The Veteran was diagnosed with mild degenerative changes of the left ankle.  An x-ray revealed degenerative changes of the talus of the left ankle, and an MRI demonstrated fluid in the ankle involving the posterior talocalcaneal joint and medial and lateral malleolus.    

At a February 2008 VA examination, the Veteran complained of having continued problems with the left ankle, particularly along the lateral aspect.  He reported experiencing a constant dull ankle pain that was moderate in intensity.  He stated that he had episodes of flare-ups of sharp pain that were moderately severe in intensity, precipitated by walking, and alleviated by taking pain medications.  He indicated that he had swelling, fatigability, lack of endurance, and giving way.  He denied any warmth, redness, or locking.  He maintained that he used a left ankle brace, which afforded stability in the left ankle.  He also reported having problems with mobility associated with the left ankle condition.  The examiner noted that in the past 12 months, the Veteran had no reported hospitalization, emergency room visits, or period of incapacitation.  The Veteran further indicated that his left ankle disability had a mild effect on ambulation, but denied any effect on showering, dressing, toileting, or grooming.  Examination revealed no swelling, erythema, or tenderness.  Range of motion testing showed 20 degrees dorsiflexion and 60 degrees plantar flexion.  There was no pain elicited on motion.  Upon repetitive motion, there was no additional limitation of motion.  The examiner also found no evidence of laxity with eversion and inversion.  The examiner estimated that during acute flare-ups, there was probably no limitation of motion of the ankle.  However, this was noted to be just an estimate because the Veteran had no acute flare-ups during the examination.  The examiner also estimated that there was no functional impairment secondary to the Veteran's left ankle condition during acute flare-ups.  The Veteran was diagnosed with mild degenerative arthritis of the left ankle.  

On VA examination in September 2013, the Veteran complained of experiencing continued problems with left ankle pain and instability.  He used an ankle brace for stability.  He reported having problems with ambulation due to his ankle condition.  He denied any locking, swelling, or warmth, and stated that he used narcotics for pain relief.  The examiner noted that the Veteran was not having a flare-up during the examination, and therefore, a flare-up of the claimed condition was not observed.  She explained that it was not feasible to answer the question of the functional impact of flare-ups on the Veteran's left ankle because she was not present during times of flare-up.  She indicated that she had provided changes, if any, in the range of motion findings that occurred upon repetition.  Range of motion testing showed 30 degrees plantar flexion with pain starting at 25 degrees and 15 degrees dorsiflexion with pain starting at 10 degrees.  Upon repetitive motion, the Veteran did not have additional limitation of motion.  However, he was found to have functional loss and/or functional impairment in the form of less movement than normal and pain on movement.  There was no evidence of localized tenderness or pain to palpation for the joints/soft tissue of the left ankle, ankylosis, shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, os calcis, astragalus, or astragalectomy.  Anterior drawer test and talar tilt test did not reveal any laxity.  Muscle strength testing revealed active movement with gravity eliminated during left ankle plantar flexion and dorsiflexion.  The Veteran had not had a total ankle joint replacement or other ankle surgery.  Although the Veteran was noted to use a wheelchair, brace, cane, and walker, these assistive devices were used for his back, neck, shoulder, and knee conditions.  The Veteran was diagnosed with degenerative joint disease of the left ankle.  His left ankle disability impacted his ability to work because he had difficulty running and walking.  However, he had no difficulty with activities like showering, dressing, or grooming.        

In June 2015, the Veteran testified before the Board at a travel board hearing.  Testimony revealed, in pertinent part, that the Veteran had worn a left ankle brace since 1986 or 1987.  The Veteran testified that the brace had kept his left ankle stable and that because it hurt after he wore the brace for 8 hours, he would wear a compression stocking to help with the pain.  He reported that his left foot would "stomp."  He stated that he could not run because of his left ankle disability.  The Veteran's wife testified that he would get eczema on his left ankle as a result of the left ankle brace.  The Veteran further indicated that if he did not have his left ankle brace, he would have to "wall walk" and would not be able to climb up and down the stairs.  He maintained that even if he walked up the stairs with his ankle brace on, his ankle would pop.           

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's left ankle disability is appropriately evaluated as 20 percent disabling.  The objective findings of record, taken together with the Veteran's lay statements, reflect limitation of motion of the Veteran's left ankle that more nearly approximates marked to warrant a higher evaluation under Diagnostic Code 5271.  The Veteran had plantar flexion in his left ankle that was limited, at worst, to 30 degrees, as demonstrated at his September 2013 VA examination.  He had dorsiflexion limited, at worst, to 15 degrees, as shown on August 2005 and September 2013 VA examinations.  Additionally, the Veteran has reported that his left ankle required the use of a brace in order to afford stability to the ankle, and the use of a brace has been confirmed by the medical evidence of record.  While the Board acknowledges that no laxity had been found on the February 2008 and September 2013 VA examinations, the Veteran has indicated that his left ankle was prone to giving way and that without the brace, he would have to "wall walk" and be prevented from going up and down the stairs.  Therefore, given the overall evidence, the Board finds that an initial 20 percent rating, but no higher, is warranted for a left ankle disability.  

3.  Other Considerations

The Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to higher ratings.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service-connected disabilities based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5251, 5252, 5253, 5271 (2015); see also Fenderson, supra. 

The Board has also considered whether the Veteran's service-connected right hip disability and left ankle disability present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  

The Veteran's 10 percent rating for his right hip disability contemplates his functional impairment as well as his subjective complaints of pain, fatigability, and lack of endurance.  There was no evidence that his hip disability was manifested by flexion limited to 45 degrees, limitation of abduction and motion lost beyond 10 degrees, ankylosis, flail joint, or impairment of the femur.  The Veteran's subjective complaints were included in the 10 percent rating.  

The Veteran's 20 percent rating for a left ankle disability contemplates his functional impairment and subjective complaints of pain, fatigability, lack of endurance, swelling, and giving way.  Although the Veteran has had marked limitation of motion of the left ankle, there has been no evidence of ankylosis.  The Veteran's subjective complaints were included in the 20 percent rating.            

The Veteran's disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Veteran has not described any unusual or exceptional features of his disabilities.  Consequently, referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has also considered whether entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board concludes that it has not.  There has been no suggestion of the Veteran's inability to work based on his service-connected right hip disability and left ankle disability.  Therefore, the Board concludes that entitlement to TDIU has not been reasonably raised by the record.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  




ORDER

Entitlement to service connection for a thumb disability is denied.  

Entitlement to service connection for residuals of a left ankle fracture is denied.  

Entitlement to an initial rating in excess of 10 percent for a right hip disability is denied.  

An initial 20 percent rating, but no higher, for a left ankle disability is granted subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claims for service connection for a left shoulder disability, right elbow disability, degenerative joint disease of the right knee, degenerative joint disease of the left knee, right ankle disability, vitamin B-12 deficient anemia, and migraine headaches; and claims for entitlement to an increased initial rating for a cervical spine disability, left upper extremity radiculopathy, a lumbar spine disability, right lower extremity radiculopathy, left lower extremity radiculopathy, right knee retropatellar pain syndrome, left knee retropatellar pain syndrome, bilateral plantar fasciitis, and a right shoulder disability.  

Regarding the right elbow disability, right ankle disability, and migraine headaches, service treatment records show that the Veteran received treatment for right elbow pain in March 1992, headache and nausea associated with a head injury in March 1991, cephalgia in August 1993, migraine headaches in January 1996, and chronic recurrent right ankle sprain on numerous occasions.  On separation examination in June 2005, the Veteran reported having frequent or severe headaches and swollen or painful joints.  The Board acknowledges that an August 2005 VA examination determined that the Veteran had episodic musculoskeletal headaches, but that migraine headaches were not found on examination.  The Veteran was then granted service connection for musculoskeletal headaches in a January 2006 rating decision.  The August 2005 VA examination also revealed that the Veteran had right elbow tendinitis/strain that had already resolved and no diagnosis of any right ankle condition.  However, subsequent to the August 2005 VA examination, a July 2007 VA medical report indicates that the Veteran was treated for right lateral epicondylitis.  Additionally, a September 2013 VA examination revealed that the Veteran had right ankle strain, and an October 2013 x-ray of the right ankle demonstrated that the Veteran had degenerative changes in the right ankle.  Finally, VA medical records dated from May 2006 to November 2013 show that the Veteran received intermittent treatment for migraine headaches or migraine cephalgia.  Therefore, the Veteran should now be afforded appropriate VA examinations with medical opinions concerning whether his right elbow disability, right ankle disability, and migraine headaches are due to his period of service, including in-service treatment for right elbow pain, recurrent chronic right ankle sprain, and migraine headaches and cephalgia.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the vitamin B-12 deficient anemia, service treatment records show that the Veteran received vitamin B-12 injections for anemia macrocytic vitamin B-12 deficiency in April 2004, May 2004, June 2004, August 2004, September 2004, October 2004, November 2004, December 2004, January 2005, February 2005, and March 2005.  An August 2005 VA examination noted that the Veteran's vitamin B-12 deficient anemia was stable and that he continued to receive B-12 injections once a month.  VA medical records dated from January 2006 to October 2007 show that the Veteran received periodic vitamin B-12 injections for his vitamin B-12 deficient anemia.  It remains unclear to the Board whether this condition is considered a congenital defect or congenital disease.  Given the above, Veteran should now be afforded an appropriate VA examination with a medical opinion in order to clarify whether the Veteran's vitamin B-12 deficient anemia is considered a congenital disease or congenital defect and obtain an opinion regarding any relationship between the vitamin B-12 deficient anemia and service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).       

The Veteran was last afforded a VA examination for his service-connected cervical spine disability, left upper extremity radiculopathy, lumbar spine disability, right lower extremity radiculopathy, left lower extremity radiculopathy, right knee retropatellar pain syndrome, left knee retropatellar pain syndrome, and bilateral plantar fasciitis in September 2013, about 2 years ago.  He was last afforded a VA examination for his right shoulder disability in February 2008, over 7 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the September 2013 examination is not unduly remote, the Veteran has asserted that his disabilities have worsened since the last examination.  As for the February 2008 examination, not only is the examination unduly remote, but the Veteran has also indicated that his right shoulder disability has worsened since the last examination.  Specifically, he testified at his June 2015 Board hearing that he had underwent a 2013 nerve conduction study for the neurological manifestations pertaining to his cervical spine disability, lumbar spine disability, and right shoulder disability.  He also reported that he had been scheduled for July 2015 MRIs pertaining to these disabilities to ascertain the severity of his conditions.  Additionally, the Board notes that VA medical records dated from February 2010 to November 2013 show that the Veteran has received intermittent treatment for neurogenic bladder that may be related to his lumbar spine disability.  Regarding his right knee and left retropatellar pain syndrome, the Veteran testified that his right knee always buckled in and that it frequently gave way.  He also reported that he fell a lot due to his right knee giving way.  The medical evidence also shows that the Veteran wore knee braces on both of his knees.  With respect to the bilateral plantar fasciitis, the Veteran reported that he experienced burning and "pins and needles" in both of his feet and that it hurt even to wear socks or pull the covers over his feet.      

As there may have been changes in the Veteran's conditions, the Board finds that new examinations are needed to fully and fairly evaluate the Veteran's claims for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Regarding the claims for increased initial rating for a cervical spine disability, left upper extremity radiculopathy, a lumbar spine disability, right lower extremity radiculopathy, left lower extremity radiculopathy, and a right shoulder disability, the Veteran testified at his June 2015 hearing that he had underwent a 2013 nerve conduction study.  He also reported that he was scheduled for July 2015 MRIs pertaining to these disabilities.  As these outstanding records may be useful in adjudicating the Veteran's claims for increased rating, an attempt to obtain them should be made          

Finally, the Board finds that the Veteran's claims for service connection for a left shoulder disability, degenerative joint disease of the right knee, and degenerative joint disease of the left knee are inextricably intertwined with his claims for increased initial rating for a right shoulder disability, right knee retropatellar pain syndrome, and left knee retropatellar pain syndrome.  As the Veteran's bilateral knee disability and right shoulder disability claims are being remanded for current VA examinations to determine the severity of his conditions, and to obtain relevant outstanding VA medical records, the newly obtained medical evidence could potentially affect the issues of whether the Veteran had current diagnoses of a left shoulder disability, degenerative joint disease of the right knee, and degenerative joint disease of the left knee.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his left shoulder disability, right elbow disability, degenerative joint disease of the right knee, degenerative joint disease of the left knee, right ankle disability, vitamin B-12 deficient anemia, migraine headaches, cervical spine disability, left upper extremity radiculopathy, lumbar spine disability, right lower extremity radiculopathy, left lower extremity radiculopathy, right knee retropatellar pain syndrome, left knee retropatellar pain syndrome, bilateral plantar fasciitis, and right shoulder disability since July 2015.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records, including all MRIs the Veteran underwent in July 2015.  The Veteran should be asked to clarify whether his 2013 nerve conduction study was undertaken with a VA medical center or a private medical provider, and after clarification, this study should be obtained.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion regarding whether the Veteran has a current right elbow disability that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that any current right elbow disability is related to service, to include treatment for right elbow pain in March 1992.  

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorder.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion regarding whether the Veteran has a current right ankle disability that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that any current right ankle disability is related to service, to include treatment for chronic recurrent right ankle sprain in January 1987, April 1987, July 1988, April 1992, May 1992, August 1994, October 1994, September 1997, October 1997, November 1997, August 1998, June 2000, July 2000, September 2000, October 2000, November 2000, January 2001, June 2001, December 2003, and March 2004.  

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorder.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion regarding whether the Veteran has a current migraine headache disability that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that any current migraine headache disability is related to service, to include treatment for headache and nausea associated with a head injury in March 1991, cephalgia in August 1993, and migraine headaches in January 1996.  

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorder.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

5.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion regarding whether the Veteran has a current vitamin B-12 deficient anemia disability that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should address the following:  

a)  Please clarify whether the Veteran's vitamin B-12 deficient anemia is congenital or acquired.

b)  If congenital, please clarify whether this condition is a defect (i.e., a condition that is more or less stationary in nature) or whether it is a congenital disease (i.e., a condition capable of improving or deteriorating).     

c)  If the vitamin B-12 deficient anemia is determined to be a congenital defect, is it at least as likely as not (50 percent or greater probability) that the Veteran has additional disability due to aggravation of the defect during service due to a superimposed disease or injury?  

d)  If the vitamin B-12 deficient anemia is determined to be a congenital disease, is it clear and unmistakable that the Veteran entered service with manifestations of vitamin B-12 deficient anemia?  If YES, is it clear and unmistakable that the Veteran's vitamin B-12 deficient anemia WAS NOT aggravated beyond the natural progress of the disorder during his service?  If it is NOT clear and unmistakable that the Veteran entered service with manifestations of vitamin B-12 deficient anemia, is it at least as likely as not (50 percent or greater probability) that the Veteran's current vitamin B-12 deficient anemia is etiologically related to symptomatology noted in service?

e)  If the vitamin B-12 deficient anemia is determined to be an acquired condition, is it clear and unmistakable that the Veteran entered service with vitamin B-12 deficient anemia?  If YES, is it clear and unmistakable that the Veteran's vitamin B-12 deficient anemia WAS NOT aggravated beyond the natural progress of the disorder during his service?  If it is NOT clear and unmistakable that the Veteran entered service with vitamin B-12 deficient anemia, is it at least as likely as not (50 percent or greater probability) that the Veteran's current vitamin B-12 deficient anemia is etiologically related to symptomatology noted in service?

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

6.  Schedule the Veteran for a VA spine examination to determine the current level of severity of his cervical spine disability and associated left upper extremity radiculopathy and lumbar spine disability with associated bilateral lower extremity radiculopathy.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests and studies should be performed, including x-rays and range of motion studies in degrees, and the results reported.  

The examiner should describe all symptomatology related to the Veteran's service-connected cervical spine disability and lumbar spine disability.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also state whether the Veteran's cervical spine disability and lumbar spine disability result in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.  

The examiner is additionally asked to identify any neurological findings related to the Veteran's left upper extremity radiculopathy, right lower extremity radiculopathy, and left lower extremity radiculopathy.  The examiner should describe fully the extent and severity of those symptoms.  The examiner should identify specifically the exact nerves which are affected and describe the severity of disability, including any paralysis that is found.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

7.  Schedule the Veteran for a VA joints examination to determine the current level of severity of his right knee and left knee disabilities.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests and studies should be performed, including x-rays and range of motion studies in degrees, and the results reported.  

The examiner should describe all symptomatology related to the Veteran's service-connected right knee and left knee disabilities and report all diagnoses associated with his right knee and left knee disabilities.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also state whether the Veteran's right knee and left knee disabilities result in lateral instability, and if so, whether such instability is slight, moderate, or severe.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

8.  Schedule the Veteran for a VA foot examination to determine the current severity of his bilateral plantar fasciitis.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner should describe all symptomatology related to the Veteran's service-connected bilateral plantar fasciitis, to include any neurological manifestations of the plantar fasciitis.  In doing so, the examiner should distinguish, if possible, which symptoms are due to the bilateral plantar fasciitis and which symptoms are due to the bilateral lower extremity radiculopathy that is associated with the Veteran's lumbar spine disability.   

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

9.  Schedule the Veteran for a VA joints examination to determine the current level of severity of his right shoulder disability.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests and studies should be performed, including x-rays and range of motion studies in degrees, and the results reported.  

The examiner should describe all symptomatology related to the Veteran's service-connected right shoulder disability.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

10.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


